



EXHIBIT 10.21
DISABILITY AMENDMENT
TO THE KEYCORP
EXCESS CASH BALANCE PENSION PLAN
WHEREAS, KeyCorp has established the KeyCorp Excess Cash Balance Pension Plan
(the “Plan”), and
WHEREAS, the Board of Directors of KeyCorp has authorized its Compensation and
Organization Committee to permit amendments to the Plan, and
WHEREAS, the Compensation and Organization Committee of the Board of Directors
of KeyCorp has determined it desirable to amend the Plan and has accordingly
authorized the execution of this Amendment,
NOW, THEREFORE, pursuant to such action of the Compensation Committee, the Plan
is hereby amended as follows:
 
 
1.
Article II, Section 2.1 shall be amended to add the following new definition:

“(j) “Disability” shall mean (1) a physical or mental disability which prevents
a Participant from performing the duties such Participant was employed to
perform for his or her Employer when such disability commenced, (2) has resulted
in the Participant’s absence from work for 180 qualifying days, and
(3) application has been made for the Participant’s disability coverage under
the KeyCorp Long Term Disability Plan.”
 
 
2.
Article III, Section 3.1 shall be amended to delete it in its entirety and to
substitute therefore the following:

“3.1 Eligibility. Subject to the provisions of Article V hereof, a Participant
shall be eligible for an Excess Pension Benefit hereunder if the Participant
(i) terminates employment with an Employer on or after age 55 with five or more
years of Credited Service, (ii) terminates his or her active employment with an
Employer upon becoming Disabled, or (iii) dies after completing five years of
Credited Service, and has a Beneficiary who is eligible for a benefit under the
Pension Plan.”
 
 
3.
Article IV, Section 4.1 shall be amended to delete the first paragraph, and to
substitute therefore the following:

“4.1 Immediate Payment Upon Termination or Retirement of Participant. Subject to
the provisions of Section 4.2 hereof, a Participant shall receive an immediate
distribution of his or her Excess Pension Benefit upon the Participant’s
(1) attainment of age 55, and (2) upon the Participant’s termination of
employment. Such Excess Pension Benefit shall be paid in the form of a lump sum
cash payment, unless the Participant elects in writing, a minimum of one year
prior to his or her retirement or termination date to receive payment of his or
her Excess Pension Benefit under a different form of payment. The forms of
payment from which a Participant may elect shall be identical to those forms of
payment provided under the Pension Plan. Such payment method, once elected by
the Participant, shall be irrevocable.”
 
 
4.
The amendments set forth in Paragraphs 1 through 3 shall be effective as of
December 31, 2007.

 
 
5.
Except as otherwise amended herein, the Plan shall remain in full force and
effect.

IN WITNESS WHEREOF, KeyCorp has caused this Disability Amendment to the Plan to
be executed by its duly authorized officer to be effective as of the 31st day of
December, 2007.
 
KEYCORP
 
 
By:
 
/s/ Thomas E. Helfrich
 
 
Title: Executive Vice President




